Filed 5/25/22 P. v. Dunn CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C094999

           v.                                                                     (Super. Ct. No. CC038565)

 LINDA MAUREEN DUNN,

                    Defendant and Appellant.




         Appointed counsel for defendant Linda Maureen Dunn asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                               I
         Defendant mailed Suboxone, a controlled substance, to her half brother, who was
in prison. She and her half brother discussed her efforts in several phone calls, which
were monitored by officers in the prison investigative services unit. The prosecution
charged defendant with one count of conspiring to bring drugs into a state prison (Pen.
Code, §§ 182, subd. (a)(1), 4573),1 and two counts of bringing contraband into a state
prison (§ 4573, subd. (a)). Defendant pleaded guilty to the conspiracy count in exchange
for the dismissal of the other charges and a maximum sentence of the low term, or two
years.
         At the sentencing hearing, defendant asked the trial court to impose a term of
probation based on her personal circumstances, which included several health issues.
The trial court denied the request, citing defendant’s history of felony convictions and a
prior probation violation. The trial court sentenced defendant to the low term of two
years, to be served as a split sentence with one year in county jail and one year on
mandatory supervision, and imposed various fines and fees.
         Defendant did not obtain a certificate of probable cause.
                                               II
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
         Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




1 Undesignated statutory references are to the Penal Code.


                                               2
                                 DISPOSITION
     The judgment is affirmed.



                                             /S/
                                          MAURO, Acting P. J.



We concur:



    /S/
DUARTE, J.



    /S/
EARL, J.




                                      3